Citation Nr: 0945712	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-17 378	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for hypertension has been received.

2.  Entitlement to secondary service connection for diabetes 
mellitus (DM).

3.  Entitlement to secondary service connection for an 
enlarged heart.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February to September 
1957.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2005 rating action that denied service 
connection for hypertension on the grounds that new and 
material evidence to reopen the claim had not been received, 
and a September 2006 rating action that denied service 
connection for DM and an enlarged heart as secondary to 
hypertension.

In February 2008, the Veteran testified at a hearing before a 
decision review officer at the RO.

In March 2009, the Veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the RO.

In April 2009, the undersigned VLJ advanced this appeal on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

By decision of April 2009, the Board remanded the issues on 
appeal to the RO for further development of the evidence and 
for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The RO denied service connection for hypertension by 
rating action of March 1958; the Veteran was notified of that 
determination by letter the next month, but he did not 
appeal.

3.  Additional evidence received since the March 1958 rating 
action is either cumulative or redundant of evidence 
previously of record, or does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for hypertension, or raise a reasonable 
possibility of substantiating the claim.

4.  DM was first manifested many years post service, and the 
competent and persuasive medical evidence establishes no 
nexus between that disability and the veteran's military 
service or his hypertension.

5.  An enlarged heart is not currently objectively 
demonstrated.


CONCLUSIONS OF LAW

1.  The March 1958 rating action denying service connection 
for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 (2009).

2.  The evidence received since the March 1958 rating action 
denial is not new and material, and the criteria for 
reopening the claim for service connection for hypertension 
are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009). 

3.  The criteria for secondary service connection for DM are 
not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2009).  

4.  The criteria for secondary service connection for an 
enlarged heart are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to the application to reopen the claim for 
service connection for hypertension, the Board points out 
that the VCAA expressly provides that nothing therein shall 
be construed to require the VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C.A. § 5103A(f).  Because, as explained in more detail 
below, the Veteran has not presented new and material 
evidence to reopen that claim for service connection, it does 
not appear that the duty to assist provisions of the VCAA are 
applicable in the instant appeal.  In any event, the Board 
has determined that all notification and development action 
needed to render a fair decision on that claim, as well as 
the claims for secondary service connection for DM and an 
enlarged heart, on appeal has been accomplished.

A December 2004 pre-rating RO letter informed the Veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claims, including what was needed to 
establish entitlement to service connection for hypertension 
on the basis of new and material evidence, as well as what 
was needed to establish entitlement to the underlying claim 
for service connection on the merits.  February, March, and 
April 2006 pre-rating RO letters cumulatively informed the 
Veteran and his representative of what was needed to 
establish entitlement to secondary service connection for DM 
and an enlarged heart.  Thereafter, they were afforded 
opportunities to respond.  The Board thus finds that the 
Veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the December 2004 and February, March, and 
April 2006 RO letters provided notice that the VA would make 
reasonable efforts to help the Veteran get evidence necessary 
to support his claims, such as medical records (including 
private medical records), if he gave it enough information, 
and if needed, authorization to obtain them.  Those letters 
further specified what evidence the VA had received, what 
evidence it was responsible for obtaining, to include Federal 
records, and the type of evidence that it would make 
reasonable efforts to get.  The Board thus finds that these 
2004 and 2006 letters cumulatively satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi,    
16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, the 2004 
and 2006 documents fully meeting the VCAA's notice 
requirements were furnished to the Veteran prior to the April 
2005 and September 2006 rating actions on appeal.  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all 5 elements of a service connection claim (veteran status, 
the existence of a disability, a connection between the 
veteran's service and that disability, the degree of 
disability, and the effective date pertaining thereto).  In 
this case, the veteran's status and the degree of disability 
are not at issue, and the RO afforded the Veteran proper 
notice pertaining to the effective date information in the 
March 2006 letter, thus meeting the notice requirements of 
Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, to include obtaining all 
available service and post-service VA and private medical 
records up to 2009.  The Veteran was afforded a comprehensive 
VA examination in May 2008.  Transcripts of the February 2008 
RO and March 2009 Board hearing testimony have been 
associated with the claims folder and considered in 
adjudicating these claims.  Significantly, the Veteran has 
not identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.  In response 
to the RO's request, in March 2007 the Social Security 
Administration (SSA) stated that medical records underlying 
the award of disability benefits to the Veteran were 
unavailable, as his folder had been destroyed.  In an April 
2007 memorandum, the RO found that all procedures to obtain 
the veteran's SSA records had been correctly followed; that 
all efforts to obtain the needed information had been 
exhausted; and that further attempts would be futile.  
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.     38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Such 
a determination requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be also granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation of a nonservice-
connected disability by a service-connected one.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  Where the evidence shows that there 
was an increase in disability during service, there is a 
presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2009).  See Wagner v. Principi, 370 F.3d 1089, 1097 
(Fed. Cir. 2004). 

There is no aggravation of a pre-existing disease or injury 
if the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski,  1 Vet. 
App. 292, 297 (1991).  Accordingly, a lasting worsening of 
the condition - i.e., a worsening that existed not only at 
the time of separation, but one that still exists currently - 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

A.  New and Material Evidence to Reopen a Claim for                                       
Service Connection for Hypertension

The RO previously considered and denied the veteran's claim 
for service connection for hypertension in March 1958.  The 
evidence considered at that time included the service medical 
records, and a March 1958 post-service VA examination report.  

On January 1957 pre-service military examination, the 
veteran's heart and a chest X-ray were normal.  Blood 
pressure readings of 182/120 and 138/88 were recorded.

The service medical records show that the heart was normal 
and a chest X-ray was negative on February 1957 induction 
examination.  A blood pressure reading of 120/80 was 
recorded.

In May 1957, the Veteran was hospitalized with a known 
history of intermittent hypertension for at least 1 year.  
During his hospital course, blood pressure readings of 
150/104, 130/80, 146/80, 124/88, 168/104, 148/92, 190/130, 
and 150/100 were recorded, and he was noted to be 
asymptomatic.  The diagnosis was benign hypertensive vascular 
disease which existed prior to service and was not incurred 
in line of duty.

The heart was normal on August 1957 separation examination, a 
chest X-ray was negative, and a blood pressure reading of 
130/92 was recorded.

On post-service March 1958 VA examination, blood pressure 
readings of 140/104, 154/108, and 142/104 were recorded.  The 
diagnoses were diastolic arterial hypertension and Grade I 
hypertensive fundus.  

On that record, the RO by rating action of March 1958 denied 
service connection for hypertension on the grounds that it 
existed prior to service and was not aggravated thereby.  The 
Veteran was notified of that determination by letter the next 
month, but he did not initiate an appeal.  As such, that 
rating action is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.
  
However, the VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The current application to reopen the claim was filed in 
November 2004.  The Veteran contends that his hypertension 
was aggravated by his military service.  In February 2008, he 
testified at an RO hearing about the onset of his 
hypertension and why he felt that it had been aggravated by 
his military service.  He reiterated his testimony at the 
March 2009 Board hearing, at which his wife also testified.  
  
With respect to attempts to reopen previously-denied claims, 
38 C.F.R. § 3.156(a) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, or raise a reasonable possibility of substantiating 
the claim, the claim to reopen fails on that basis and the 
inquiry ends.  38 C.F.R. § 3.156.  If the evidence is 
determined to be both new and material, the VA must reopen 
the claim and evaluate the merits after ensuring that the 
duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the March 1958 rating action) in determining whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final March 1958 denial constitutes new 
and material evidence to reopen the claim for service 
connection for hypertension, in that there remains no 
competent medical evidence that the veteran's preexisting 
hypertension was aggravated by his military service.

The additional pertinent medical evidence added to the record 
since the final March 1958 rating action-consisting of post-
service private and VA medical records from 1995 to 2009-
shows treatment and evaluation of the Veteran for 
hypertension, but contains no competent medical evidence that 
any preexisting disability was aggravated by his military 
service.  

On September 1995 examination by J. L., M.D., the assessments 
included poorly-controlled hypertension.  The record 
thereafter shows regular follow-up treatment and evaluation 
for hypertension through 2008, but the physician made no 
nexus between the blood pressure readings noted during the 
veteran's military service and the post-service findings.

Numerous post-service VA outpatient records from 2006 to 2009 
show notations and evaluation of the Veteran for several 
disabilities including hypertension, but none of these 
contain a nexus between the blood pressure readings noted 
during the veteran's military service and the post-service 
findings.  In September 2008, the veteran's primary care 
physician stated that he was unable to state anything in 
support of the veteran's claim for disability compensation.

On May 2008 VA examination, the examiner reviewed the claims 
folder and the veteran's service and post-service medical 
records, and noted that hypertension had its onset in 1955.  
Current examination showed blood pressure readings of 160/60, 
160/58, and 150/58.  The diagnosis was hypertension.. The 
examiner stated that the Veteran had elevated blood pressure 
at entrance into service in 1957, and that military service 
therefore did not cause the hypertension, as it was a pre-
existing condition.  In service, he was found to have 
persistent episodic elevation of blood pressure and was 
diagnosed with benign hypertension.  He currently had 
hypertension that had been fairly well-controlled with 2 
medications.  The examiner commented that, had the Veteran 
not been found to have had elevated blood pressure on 
examination for military service, he might well have gone 
many years without treatment, and then suffered acute 
manifestations, noting that hypertension usually manifests 
acutely as crisis hypertension with headaches, nosebleed, 
stroke, or heart attack.  Since he was diagnosed and treated, 
and had not had any of the above complications, the examiner 
opined that there was no evidence to support a conclusion 
that military service aggravated the hypertension beyond 
normal progression.    

In July 2009, P. P., M.D., recommended that the VA approve 
the Veteran for service-connected disability based on a 
review of his service records, but the physician did not 
specify any disability or reasons for his recommendation.

On that record, the Board concludes that the additional 
evidence associated with the claims folder since the RO's 
March 1958 rating action is either cumulative or redundant of 
evidence previously of record, or does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for hypertension, or raise a reasonable 
possibility of substantiating the claim.  Rather, there 
continues to be no competent medical evidence that such 
preexisting disability was aggravated by the veteran's 
military service.  To the contrary, the May 2008 VA 
examination report supports the conclusion that service 
connection for hypertension is not warranted by way of 
aggravation during military service. 

With respect to the assertions and testimony of the Veteran 
and his wife, the Board notes that they are competent to 
offer evidence as to facts within their personal knowledge, 
such as the veteran's own symptoms, and his wife's 
observations of his symptoms.  However, medical questions of 
diagnosis and etiology are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  Thus, laymen such as the Veteran and his wife, 
without the appropriate medical training or expertise, are 
not competent to render a persuasive opinion on a medical 
matter such as whether his current hypertension is the result 
of aggravation of a preexisting disability by his military 
service.  See Bostain v. West, 11 Vet.  App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen, 10 Vet. App. at 186 (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the assertions of the Veteran and his wife in this 
regard have no probative value.

Under these circumstances, the Board must conclude that none 
of the additional evidence added to the claims folder since 
the March 1958 RO denial constitutes new and material 
evidence to reopen the claim for service connection for 
hypertension.  Therefore, the March 1958 rating action 
remains final as to that matter, and the Board must deny the 
appeal.  Since the Veteran has not fulfilled the threshold 
burden of submitting new and material evidence to reopen the 
finally-disallowed claim, the "benefit-of-the-doubt" 
doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

B.  Service Connection for DM

The Veteran contends that his DM is proximately due to or the 
result of his hypertension.  In February 2008, he testified 
at an RO hearing about the onset of his hypertension and DM 
and why he felt that service connection was warranted.  He 
reiterated his testimony at the March 2009 Board hearing, at 
which his wife also testified.  
  
The service medical records are completely negative for 
findings or diagnoses of DM.  Urinalyses were all negative 
for sugar on January and February 1957 examinations, and on 
August 1957 separation examination.

Post service, a urinalysis was negative for sugar on March 
1958 VA examination.

The first evidence suggestive of DM was Dr. J. L.'s 
assessment of rule-out DM on August 2000 examination, nearly 
43 years post service.  DM was assessed in September 2000, 
and stable DM in January 2001.  In March 2008, the physician 
stated that the Veteran was under his care for disabilities 
including hypertension and DM, but at no time did he relate 
the DM to the veteran's military service or hypertension.

Numerous post-service VA outpatient records from 2006 to 2009 
show notations and evaluation of the Veteran for several 
disabilities including hypertension and DM, but none of these 
contain a nexus between the DM and the veteran's military 
service or his hypertension.  In September 2008, the 
veteran's primary care physician stated that he was unable to 
state anything in support of the veteran's claim for 
disability compensation.

In July 2009, Dr. P. P. recommended that the VA approve the 
Veteran for service-connected disability based on a review of 
his service records, but the physician did not specify any 
disability or reasons for his recommendation.

In the absence of evidence of any DM in service or for many 
years thereafter, and in the absence competent and persuasive 
(medical) evidence establishing a nexus between any current 
DM and the veteran's military service or his hypertension, 
the Board finds no basis upon which to grant service 
connection therefor.  In this regard, the Board also notes 
that it has denied service connection for hypertension, 
above.

In addition to the medical evidence, the Board has also 
considered the assertions and testimony of the Veteran and 
his wife.  However, such do not provide any basis for 
allowance of his claim.  While the Veteran may believe that 
his current DM is related to his military service and 
hypertension, there is no persuasive medical support for such 
contentions.  The Board notes that the Veteran and his wife 
are competent to offer evidence as to facts within their 
personal knowledge, such as the veteran's own symptoms and 
his wife's observations of his symptoms.  However, medical 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  Jones, 7 Vet. App. at 137-
38.  Thus, laymen such as the Veteran and his wife, without 
the appropriate medical training or expertise, are not 
competent to render a persuasive opinion on medical matters 
such as the etiology of his DM and the relationship, if any, 
of such DM to his military service or hypertension.  See 
Bostain, 11 Vet. App. at 127, citing Espiritu.  See also 
Routen, 10 Vet. App. at 186 (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the assertions of the Veteran and his wife in this 
regard have no probative value.  

For all the foregoing reasons, the Board finds that the claim 
for secondary service connection for DM must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derinski, 1 Vet. App. 49, 53-56 
(1990).

C.  Service Connection for an Enlarged Heart

The Veteran contends that he has an enlarged heart that is 
proximately due to or the result of his hypertension.  In 
February 2008, he testified at an RO hearing about his 
claimed enlarged heart and why he felt that service 
connection was warranted.  He reiterated his testimony at the 
March 2009 Board hearing, at which his wife also testified.  

The service medical records include May 1957 chest X-rays 
that revealed that the veteran's heart was at the upper 
limits of normal size.  A chest X-ray was negative on August 
1957 separation examination.  

Post service, a chest X-ray on March 1958 VA examination 
revealed that the transverse diameter of the veteran's heart 
exceeded the average approximately    12% plus.        

September 1995 examination by Dr. J. L. showed no finding or 
diagnosis of an enlarged heart.

The veteran's heart size was normal on May 2008 VA 
examination.

Numerous post-service VA outpatient records from 2006 to 2009 
show notations and evaluation of the Veteran for several 
disabilities, but none of these contain findings of an 
enlarged heart.  In September 2008, the veteran's primary 
care physician stated that he was unable to state anything in 
support of the veteran's claim for disability compensation.
    
In July 2009, Dr. P. P. recommended that the VA approve the 
Veteran for service-connected disability based on a review of 
his service records, but the physician did not specify any 
disability or reasons for his recommendation.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 2002).  Where, as here, there is no competent 
evidence that shows the current existence of an enlarged 
heart for which service connection is sought (and hence, no 
evidence of a nexus between any such disability and a 
service-connected disability), there can be no valid claim 
for service connection.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

As the competent medical evidence of record does not show the 
current existence of an enlarged heart, the Board finds that 
service connection therefor is not warranted.  In this 
regard, the Board also notes that it has denied service 
connection for hypertension, above.

In addition to the medical evidence, the Board has also 
considered the assertions and testimony of the Veteran and 
his wife.  However, such do not provide any basis for 
allowance of his claim.  While the Veteran may believe that 
he currently has an enlarged heart that is related to his 
military service and hypertension, there is no persuasive 
medical support for such contentions.  The Board notes that 
the Veteran and his wife are competent to offer evidence as 
to facts within their personal knowledge, such as the 
veteran's own symptoms and his wife's observations of his 
symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones, 7 Vet. App. at 137-38.  Thus, laymen 
such as the Veteran and his wife, without the appropriate 
medical training or expertise, are not competent to render a 
persuasive opinion on medical matters such as the current 
existence of an enlarged heart and its relationship, if any, 
to his military service or hypertension.  See Bostain, 11 
Vet. App. at 127, citing Espiritu.  See also Routen, 10 Vet. 
App. at 186 (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, the assertions 
of the Veteran and his wife in this regard have no probative 
value.  

For all the foregoing reasons, the Board finds that the claim 
for secondary service connection for an enlarged heart must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.




ORDER

As new and material evidence to reopen the claim for service 
connection for hypertension has not been received, the appeal 
is denied.

Secondary service connection for diabetes mellitus is denied.

Secondary service connection for an enlarged heart is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


